                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                         CR-12-76-GF-BMM-JTJ

                Plaintiff,

      vs.
                                                            ORDER
BEAVER FRANK APPEL,

                Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on January 23, 2019. (Doc. 83.) The United States accused

Beaver Frank Appel of violating the conditions of his supervised release by (1)

failing to notify his probation officer of a change in residence, (2) failing to comply

with his sex offender registration requirements, (3) failing to report for sex

offender treatment, and (4) failing to report for chemical dependency treatment.

Appel admitted all of the alleged violations except the failure to comply with his

sex offender registration requirements. The United States made no attempt to prove

that Appel had failed to comply with his sex offender registration requirements.
      Judge Johnston entered Findings and Recommendations in this matter on

January 24, 2019. (Doc. 87.) Appel waived his right to object to Judge Johnston’s

Findings and Recommendations. Id. at 4. When a party makes no objections, the

Court need not review de novo the proposed Findings and Recommendations.

Thomas v. Arn, 474 U.S. 140, 153-52 (1986). This Court will review Judge

Johnston’s Findings and Recommendations, however, for clear error. McDonnell

Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir.

1981).

      The admitted violations prove serious and warrant revocation of Appel’s

supervised release. Judge Johnston has recommended that the Court revoke

Appel’s supervised release and commit Appel to the custody of the Bureau of

Prisons for a term of 7 months with no supervised release to follow. (Doc. 87 at 3.)

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Appel’s violation of his conditions represents a serious breach

of the Court’s trust. A sentence of 7 months custody with no supervised release to

follow represents a sufficient, but not greater than necessary sentence.



      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 87) are ADOPTED IN FULL.
      IT IS FURTHER ORDERED that Defendant Beaver Frank Appel be

sentenced to 7 months custody with no supervised release to follow.



      DATED this 30th day of January, 2019.
